Exhibit 99.1 NEWS RELEASE CONTACT:Patrick Scanlon, Senior Vice President, Controller Penseco Financial Services Corporation (570) 346-7741 FOR RELEASE:4:00 P.M. Eastern Time: April 28, 2010 Penseco Financial Services Corporation Reports Earnings as of March 31, 2010 SCRANTON, PA, April 28, 2010 Penseco Financial Services Corporation (OTC Bulletin Board: PFNS) (the “Company”), the Scranton, Pennsylvania based financial holding company of Penn Security Bank & Trust Company, reported an increase in net income of $2,540,000 for the three months ended March 31, 2010 to $2,981,000 or $.91 per share compared with $441,000 or $.21 per share from the year ago period. The increase in net income was primarily attributed to the Company’s acquisition of Old Forge Bank, which was completed on April 1, 2009 (the “Merger”). Net income from core operations (“operating earnings”), which is a non-GAAP measure of net income, increased $1,520,000 for the three months ended March 31, 2010 to $2,981,000 compared to $1,461,000 for the same period of 2009. Operating earnings for the three months ended March 31, 2010 have been positively impacted by the Merger. A reconciliation of the non-GAAP financial measures of operating earnings, operating return on assets, operating return on equity and dividend payout ratio are described within the non-GAAP reconciliation schedule included within this press release. Net Interest Income Pre-provision net interest income increased $2,453,000 or 40.9% largely due to an increased loan portfolio of $155.4 million from Old Forge Bank. Net interest income, after provision for loan losses, increased $3,121,000 or 62.4% during the 2010 period, partly from a $668,000 reduction in the provision for loan losses, increased interest and fees on loans and reduced interest expense from lower borrowing costs. Non-Interest Income Total non-interest income increased $301,000 or 12.5% to $2,711,000 for the three months ended March 31, 2010, compared with $2,410,000 for the same period in 2009. Trust department income increased $70,000 or 22.6% due to increased business coupled with higher market values. Service charges on deposit accounts increased $193,000 or 56.9% primarily due to the increased number of accounts resulting from the Merger and increased service charge activity. Brokerage fee income decreased $47,000 or 40.2% mostly due to a lower volume of investor activity. Other fee income increased $63,000 or 22.0% mainly from increased debit card discounts related to the increased number of accounts resulting from the Merger. Bank-owned life insurance income increased $43,000 or 54.4% due to the Merger. Non-Interest Expenses Total non-interest expenses decreased $87,000 or 1.2% to $7,037,000 for the three months ended March 31, 2010 compared with $7,124,000 for the same period of 2009. Salaries and employee benefits expense increased $695,000 or 28.0% mainly due to increased salaries resulting from additional employees as a result of the Merger. Expense of premises and fixed assets increased $159,000 or 20.1% due to information technology system upgrades along with additional depreciation as a result of the Merger. Merchant transaction expenses decreased $46,000 or 5.4% due to lower processing costs. Merger related costs decreased $1,335,000 from the year ago period. FDIC insurance assessments increased $105,000 or 65.2% in 2010. Other operating expenses increased $335,000 or 22.3% partly from increased bank shares tax of $64,000, increased professional services of $80,000, and amortization of core deposit intangible expense of $93,000 along with increased general operating expenses. Asset Quality The allowance for loan losses at March 31, 2010 was $6,500,000 or 1.07% of total loans compared to $6,050,000 or 1.41% of total loans at March 31, 2009. Management believes the allowance for loan losses is adequate. The reserve for credit losses, which includes the allowance for loan losses plus a credit discount for loans acquired in the Merger, equaled $11,983,000 or 1.96% of total loans at March 31, 2010. 1 Non-accrual loans equaled $2,269,000 or 0.38% of loans at March 31, 2010 an increase of $1,387,000 from $882,000 or 0.21% of loans at March 31, 2009. If interest on those loans had been accrued, such income would have been $311,000 and $85,000 for the three months ended March 31, 2010 and March 31, 2009, respectively. There were no commitments to lend additional funds to individuals whose loans are in non-accrual status. Net loan charge-offs amounted to $128,000 or 0.02% of average outstanding loans for the three months ended March 31, 2010 compared to $221,000 or 0.05% at March 31, 2009 and were primarily student loans of $116,000 in 2010 as compared to real estate loans of $162,000 in 2009. During the second quarter of 2008, the Company was notified that The Education Resources Institute, Inc. (TERI), a guarantor of a portion of our student loan portfolio, had filed for reorganization under Chapter 11 of the Federal Bankruptcy Act. At March 31, 2010, the Company had $7.8 million of TERI loans out of a total student loan portfolio of $17.9 million. These loans are placed on non-accrual status when they become more than 90 days past due. At March 31, 2010 there was $137,000 of such loans placed on non-accrual status. Income Tax Expense Applicable income taxes increased $969,000 for the three months ended March 31, 2010 primarily due to higher earnings and the effect of $1,335,000 of costs associated with the Merger recorded in the first quarter of 2009. 2 PENSECO FINANCIAL SERVICES CORPORATION FINANCIAL HIGHLIGHTS (unaudited) (in thousands, except per share amounts) March 31, March 31, Inc / (Dec) % $ Change PERFORMANCE RATIOS Return on Average Assets % % % Return on Average Equity % % % Net Interest Margin % % % Efficiency Ratio % % -25.60 % STOCKHOLDERS' VALUE Net Income $ $ $ % Earnings per share % Dividends Per Share - % Book Value Per Share % Tangible Book Value Per Share )
